Exhibit EXECUTION COPY TRANSITION AGREEMENT This TRANSITION AGREEMENT (“Agreement”) is effective as of December 30, 2008 (“Effective Date”) by and between TD Bank, N.A., a national banking association, and Commerce Bancorp LLC (formerly known as Commerce Bancorp, Inc.) a Delaware limited liability company (“Commerce Bancorp,” and together with TD Bank, N.A., “TD”), on the one hand, and Commerce Bank/Harrisburg, a Pennsylvania banking association (“Commerce Harrisburg” as successor to Commerce Bank/Harrisburg, N.A., "Commerce N.A."), and Pennsylvania Commerce Bancorp, Inc., a Pennsylvania corporation (“PA Bancorp,” and, together with Commerce Harrisburg and Commerce N.A., “Harrisburg”), on the other hand.Each of Harrisburg and TD is referred to herein as “Party” and collectively as “Parties.” WHEREAS, Commerce Bancorp, Commerce Bank/Harrisburg, N.A. (the predecessor to Commerce Harrisburg) and PA Bancorp are parties to that Network Agreement dated January 1, 1997 (as amended in April 2002 and September 29, 2004, the “Network Agreement”) and Commerce Bank N.A. (now known as TD Bank, N.A.) (“CBNA”), and Commerce Bank/Harrisburg, N.A. are parties to that Master Services Agreement dated July 21, 2006 (together with its addenda, the “Master Services Agreement”); WHEREAS, the Parties wish to terminate the Network Agreement and the Master Services
